Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the feature “a diamond-shaped tail member that is relatively long near a centerline and relatively short near a centerline” does not describe a diamond.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5  are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 9150288 B2) in view of Hardin (GB 2469504 A).
Regarding Claim 1, Barr discloses a water board system comprising: a board body member having a front tip portion and an aft end portion, the aft end portion comprising a mounting face; at least one removable tail member having an engagement face configured to abut the mounting face; and attachment hardware configured to removably attach the at least one tail member to the board body member such that the engagement face of the at least one tail member abuts the mounting face of the board body member. (See Fig. 4.)  Barr does not explicitly disclose wherein the water board is a water ski.
Hardin discloses wherein both skis and surfboards benefit fit from mountable tails (P3, L11).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to apply the interchangeable tail system of Barr to the water ski of Hardin.  The motivation to modify Barr is to fit the skis for the particular conditions without needing multiple skis (Hardin top of page 2)

Regarding Claim 2, Barr in view of Hardin discloses the water ski system of claim 1, wherein the at least one tail member comprises a plurality of apertures and further wherein the attachment hardware comprises a plurality of threaded inserts installed in the ski body member and a plurality of bolts, each bolt configured to extend through one of the plurality of apertures to engage a corresponding one of the plurality of threaded inserts. (See Hardin, Fig. 4.)

Regarding Claim 3, Barr in view of Hardin discloses the water ski system of claim 2, wherein the at least one tail member engagement face comprises a plurality of recesses, and further wherein the threaded inserts each comprise an annular head portion that extends away from the mounting face and is positioned to slidably engage a corresponding one of the plurality of recesses. (See Hardin, Fig. 4.)

Regarding Claim 4, Barr in view of Hardin discloses the water ski system of claim 2, wherein one of the engagement face and the mounting face comprises at least one shaped projection and the other one of the engagement face and the mounting face comprises at least one shaped recess configured to receive the at least one shaped projection. (See Barr, Fig. 4)

Regarding Claim 5, Barr in view of Hardin discloses the water ski system of claim 4, wherein the at least one shaped projection comprises a plurality of shaped projections, and the at least one shaped recess comprises a plurality of shaped recesses. (See Barr, Fig. 4)

Regarding Claim 9, Barr in view of Hardin discloses the water ski system of claim 1, wherein the at least one tail member comprises a plurality of tail members. (See Barr, Fig. 6)

Regarding Claim 10, Barr in view of Hardin discloses the water ski system of claim 9, wherein at least one of the plurality of tail members comprises an asymmetric tail member. (See Barr, Fig. 6)

Regarding Claim 11, Barr in view of Hardin discloses the water ski system of claim 10, wherein at the asymmetric tail member is relatively short on one side and relatively long on an opposite side. (See Barr, Fig. 6)

Regarding Claim 12, Barr in view of Hardin discloses the water ski system of claim 9, wherein at least one of the plurality of tail members comprises a diamond-shaped tail member that is relatively long near a centerline and relatively short near a centerline. (See Barr, Fig. 6)

Regarding Claim 13, Barr in view of Hardin discloses the water ski system of claim 9, wherein at least one of the plurality of tail member comprises a V-shaped tail member that is relatively short near a centerline and relatively long near opposite sides. (See Barr, Fig. 6)

Regarding Claim 14, Barr in view of Hardin discloses the water ski system of claim 9, wherein at least one of the plurality of tail members comprises a tail member having a rounded back edge. (See Barr, Fig. 6)

Regarding Claim 15, Barr in view of Hardin discloses water ski system comprising: a ski body member having a front tip portion and an aft end portion, the aft end portion comprising a mounting face; a plurality of interchangeable tail members, each tail member having an engagement face configured to abut the mounting face; and an attachment means for removably and selectively attaching each of the plurality of tail members to the ski body member such that the engagement face of the selected tail member abuts the mounting face of the ski body member. (See rejection Claim 1, 9)

Regarding Claim 16, Barr in view of Hardin discloses water ski system of claim 15, wherein the plurality of interchangeable tail members comprise at least one symmetrical tail member and at least one non-symmetrical tail member. (See Barr, Fig. 6)

Regarding Claim 17, Barr in view of Hardin discloses water ski system of claim 15, wherein the plurality of interchangeable tail members include tail members having different lengths. (See Barr, Fig. 6.)

Regarding Claim 18, Barr in view of Hardin discloses water ski system of claim 15, wherein the plurality of interchangeable tail members comprise a tail member having a conventional shape, a tail member having a diamond shape, a tail member having a V-shape, and a tail member having a length and a width, wherein the length is greater than the width. (See Bar, Fig. 6.)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 9150288 B2) in view of Hardin (GB 2469504 A) and futher in view of Meyerhoffer (US 8123580 B1)

Regarding Claim 6, Barr in view of Hardin discloses water ski system of claim 6, but does not explicitly disclose wherein the at least one shaped projection comprises one of a conical projection and a wedge-shaped projection.
Meyerhoffer discloses at least one shaped projection comprises one of a conical projection and a wedge-shaped projection. (Element 214).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the projection of Meyerhoffer to the face of Barr.  The motivation to modify Barr is to facilitate alignment.

Regarding Claim 7, Barr in view of Hardin discloses water ski system of claim 1, wherein one of the mounting face and the engagement face is a convex face and the other of the mounting face and the engagement face is a concave face, wherein the concave face is configured to receive the convex face. (See Meyerhoffer, Fig. 1k)

Regarding Claim 8, Barr in view of Hardin discloses water ski system of claim 1, wherein the attachment hardware comprises an elongate connecting member attached to an upper surface of the ski body member such that an aft portion of the elongate connecting member extends beyond the mounting face, wherein the aft portion is configured to be releasably attached to an upper surface of the at least one tail member. . (See Meyerhoffer, Fig. 3a)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Interchangeable tails are disclosed by R PI0621527 A2, WO 2005002958 A1, and US 3879782 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/                Primary Examiner, Art Unit 3617                                                                                                                                                                                        17 Dec 2022